Judgment of the County Court of Kings county, convicting defendant of the crime of assault in the second degree, reversed on the law and a new trial ordered. The court erred in its charge in the observations made preliminarily to the instructions respecting self-defense at folio 462, and in its charge respecting the effect of the giving of false testimony by a witness, at folio 468. These errors may not be overlooked as not being prejudicial, even though the record contains an ample basis for the jury’s verdict of conviction. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.